Exhibit 99.1 FIRST FINANCIAL HOLDINGS, INC. FIRST FINANCIAL HOLDINGS, INC. ANNOUNCES QUARTERLY FINANCIAL RESULTS AND DECLARES CASH DIVIDEND CHARLESTON, SOUTH CAROLINA, January 30, 2012 – First Financial Holdings, Inc. (“First Financial,” NASDAQ: FFCH), the holding company for First Federal Savings and Loan Association of Charleston (“First Federal”), announced today net income of $15.6 million for the three months ended December 31, 2011, compared with $1.1 million for the three months ended September 30, 2011 and $1.2 million for the three months ended December 31, 2010.After the effect of the preferred stock dividend and related accretion, First Financial reported net income available to common shareholders of $14.6 million for the three months ended December 31, 2011, compared with $113 thousand and $210 thousand for the three months ended September 30, 2011 and December 31, 2010, respectively.Diluted net income per common share was $0.88 for the quarter ended December 31, 2011, compared with $0.01 for both the prior quarter and for the same quarter last year.Diluted net income per common share from continuing operations was $0.88 for the quarter ended December 31, 2011, compared with $0.12 and $0.01 for the quarters ended September 30, 2011 and December 31, 2010, respectively. “The successful completion of the bulk loan sale during this quarter marked yet another strategic initiative in the transformation of our company and has positioned First Financial to produce improved results for our shareholders,”said R. Wayne Hall, president and chief executive officer of First Financial and First Federal.“We are focused on providing superior products and services to our customers, generating organic loan growth and improving the efficiency of our operations.” Highlights for the Quarter ended December 31, 2011 · On October 26, 2011, First Financial sold certain performing loans and classified assets in a bulk sale (the “bulk loan sale”) with an aggregate contractual principal balance of $197.9 million to affiliates of Värde Partners, Inc. and recorded a pre-tax gain of $20.8 million on the transaction. · Net interest margin remained strong for the quarter ended December 31, 2011 at 3.91%, an increase of four basis points over the prior quarter ended September 30, 2011. · The allowance for loan losses totaled $53.5 million at December 31, 2011 or 2.24% of total loans, compared with $54.3 million or 2.31% of total loans at September 30, 2011. · Credit metrics remain strong with non-covered nonperforming assets to total assets of 1.35% at December 31, 2011 compared with 1.23% at September 30, 2011. · The provision for loan losses for the quarter ended December 31, 2011 totaled $7.4 million, compared with $8.9 million for the linked quarter. · Net charge-offs totaled $8.3 million for the quarter ended December 31, 2011, compared with $10.1 million for the linked quarter. · First Financial’s tangible common equity to tangible common assets ratio increased to 6.67% at December 31, 2011, as compared with 6.27% at September 30, 2011.The consolidated total risk-based capital ratio (pro-forma) would have been 15.39% at December 31, 2011, as compared with 14.36% at September 30, 2011. · On December 21, 2011 First Financial announced that it filed an application with the Federal Reserve Bank of Richmond to convert from a savings and loan holding company to a bank holding company, that First Federal had received conditional approval from the State of South Carolina to convert from a federal savings and loan association to a state-chartered commercial bank (subject to the holding company approval), and that First Financial’s Board of Directors approved an amendment to the bylaws to change the fiscal year from September 30th to December 31st. Balance Sheet Total assets at December 31, 2011 were $3.1 billion, a decrease of $59.3 million or 1.9% from September 30, 2011 and a decrease of $154.4 million or 4.7% from December 31, 2010.The decline from September 30, 2011 was primarily the result of a decrease in loans held for sale due to the bulk loan sale and other assets, partially offset by an increase in portfolio loans.The decline from December 31, 2010 was primarily the result of the bulk loan sale, as well as the sales of First Southeast Insurance Services Inc. and Kimbrell Insurance Group, Inc. during 2011, partially offset by an increase in total investment securities. Investment securities at December 31, 2011 totaled $457.7 million, a decrease of $11.8 million or 2.5% from September 30, 2011 and an increase of $22.2 million or 5.1% over December 31, 2010.The decrease from September 30, 2011 was primarily the result of normal cash flows and prepayments received during the quarter, partially offset by investment securities purchased.The increase over December 31, 2010 was primarily the result of purchasing new securities during 2011. The following table summarizes the loan portfolio by major categories. LOANS (in thousands) December 31, September 30, June 30, March 31, December 31, Residential loans Residential 1-4 family $ Residential construction Residential land Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine Other consumer Total consumer loans Total loans Less: Allowance for loan losses Net loans $ Total loans at December 31, 2011 increased $30.2 million or 1.3% over September 30, 2011 and decreased $197.9 million or 7.7% from December 31, 2010. The increase over September 30, 2011 was primarily the result of a higher volume of 15-year fixed rate residential loan originations, which were held in the portfolio, partially offset by declines in the commercial and consumer loan portfolios. While the total commercial loan portfolio declined, the commercial business portfolio increased 3.6% over September 30, 2011, and this pipeline has displayed recent signs of improvement. The decrease from December 31, 2010 was primarily the result of the bulk loan sale, partially offset by continued demand for residential mortgage loans due to the low interest rate environment. For both comparative periods, continued lower loan demand from creditworthy borrowers, charge-offs, transfers of nonperforming loans to other real estate owned ("OREO"), and paydowns due to normal borrower activity contributed to a reduction in loans. The allowance for loan losses was $53.5 million at December 31, 2011 or 2.24% of total loans, compared with $54.3 million or 2.31% of total loans at September 30, 2011 and $88.3 million or 3.42% of total loans at December 31, 2010. The decrease from September 30, 2011 was primarily the result of the continued reduced level of charge-offs since the bulk loan sale. The decrease from December 31, 2010 was primarily the result of the bulk loan sale and improvement in credit quality measures during the past twelve months, as discussed further below. The allowance for loan losses at December 31, 2011 was 2.39% of loans excluding loans covered under a purchase and assumption loss-share agreement ("loss-share agreement") with the FDIC ("covered loans"), and represented 1.77 times coverage of the non-covered nonperforming loans. At December 31, 2011, loans held for sale totaled $48.3 million, a decrease of $46.6 million from September 30, 2011 and an increase of $19.8 million over December 31, 2010. Loans held for sale at September 30, 2011 consisted of $40.8 million of residential mortgage loans to be sold in the secondary market and $54.1 million of nonperforming and performing loans selected for the bulk loan sale, while during the other two periods the loans held for sale were solely comprised of residential mortgage loans to be sold in the secondary market. The increases in residential mortgage loans to be sold in the secondary market over both prior periods were primarily the result of higher borrower demand due to recent reductions in market interest rates. These loans generally settle in 45 to 60 days. The decrease in the bulk loan pool, which was established as of June 30, 2011, was the result of the sale and settlement of the entire pool during the December 31, 2011 quarter. The FDIC indemnification asset, net at December 31, 2011 was $51.0 million, essentially unchanged from September 30, 2011 and a decrease of $17.3 million or 25.3% from December 31, 2010. The decrease was primarily the result of receiving claims reimbursement from the FDIC, partially offset by the normal accretion recorded to the indemnification asset. Page 2 Other assets totaled $98.9 million at December 31, 2011, a decrease of $22.6 million or 18.6% from September 30, 2011 and an increase of $4.7 million or 5.0% over December 31, 2010. The decrease from September 30, 2011 was primarily the result of lower levels of OREO properties, current tax adjustments and federal tax refunds received. The increase over December 31, 2010 was primarily the result of an increase in the deferred tax asset associated with the loss recorded in the June 30, 2011 quarter. Core deposits, which include checking, savings, and money market accounts, totaled $1.2 billion at December 31, 2011, essentially unchanged from September 30, 2011 and an increase of $121.2 million or 10.9% over December 31, 2010. The increase was primarily the result of new retail deposit products introduced during 2011 as well as several marketing initiatives and campaigns during the last twelve months to attract and retain core deposits. Time deposits at December 31, 2011 totaled $1.0 billion, a decrease of $70.8 million or 6.6% from September 30, 2011 and a decrease of $291.7 million or 22.5% from December 31, 2010. The decreases were primarily the result of a planned reduction in maturing high rate retail and wholesale time deposits and lower funding needs relative to asset growth during the last twelve months. Advances from the FHLB at December 31, 2011 totaled $561.0 million, essentially unchanged from September 30, 2011 and an increase of $63.9 million or 12.9% over December 31, 2010. The increase was primarily the result of a shift in funding mix due to the planned reduction of high rate time deposits, partially offset by using cash flow from investment securities and the loan portfolio to paydown FHLB advances. Shareholders' equity at December 31, 2011 was $277.2 million, an increase of $8.7 million or 3.2% over September 30, 2011 and a decrease of $38.1 million or 12.1% from December 31, 2010. The variances were primarily the result of net operating results during the last twelve months combined with a reduction in accumulated other comprehensive income due to a change in market value related to recent activity and updated assumptions on the valuation of certain securities. While First Financial is not currently required to report risk-based capital metrics at the holding company level, using December 31, 2011 data on a pro-forma basis, the Tier 1 capital ratio for First Financial would have been 14.13% and the total risk-based capital ratio would have been 15.39%. First Federal's regulatory capital ratios continue to be above "well-capitalized" minimums, as evidenced by the key capital ratios and additional capital information presented in the following table. For the Three Months Ended December 31, September 30, June 30, March 31, December 31, First Financial Equity to assets % Tangible common equity to tangible assets (non-GAAP) Book value per common share $ Tangible common book value per share (non-GAAP) Dividends paid per common share, authorized Common shares outstanding, end of period (000s) First Federal Regulatory Minimum for "Well-Capitalized" Leverage capital ratio % Tier 1 risk-based capital ratio Total risk-based capital ratio Asset Quality The following tables illustrate the trend in quality and risk inherent in the loan portfolio over the past twelve months. Page 3 DELINQUENT LOANS December 31, 2011 September 30, 2011 June 30, 2011 March 31, 2011 December 31, 2010 (30-89 days past due) (in thousands) $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential construction Residential land 65 Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine Other consumer Total consumer loans Total delinquent loans $ % $ % $ % $ % $ % Total delinquent loans at December 31, 2011 increased $3.6 million or 24.2% over September 30, 2011. The increases in delinquent residential and consumer loans were primarily the result of several customers with modification requests in process as well as a seasonal increase normally experienced in the fourth calendar quarter each year. Total delinquent loans at December 31, 2011 included $2.3 million in covered loans, as compared with $2.7 million at September 30, 2011. December 31, 2011 September 30, 2011 June 30, 2011 March 31, 2011 December 31, 2010 NONPERFORMING ASSETS (in thousands) $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential construction Residential land Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine 47 94 42 67 Other consumer Total consumer loans Total nonaccrual loans Loans 90+ days still accruing 76 Restructured Loans, still accruing Total nonperforming loans % Nonperforming loans held for sale Other repossessed assets acquired Total nonperfoming assets $ Total nonperforming assets at December 31, 2011 decreased $40.3 million or 37.2% from September 30, 2011. The decrease was primarily the result of the bulk loan sale as well as lower OREO due to property sales exceeding transfers to OREO and lower nonperforming commercial loans due to the resolution of several non-performing loans. These decreases were partially offset by higher nonperforming residential loans due to six accounts totaling $2.8 million; higher home equity loans related to impaired loans totaling $1.7 million; and additional restructured loans still accruing due to completing customer modification requests. Nonperforming loans covered under the loss-share agreement decreased $1.5 million from September 30, 2011 to $17.5 million at December 31, 2011. Covered OREO totaled $7.6 million at December 31, 2011, a decrease of $1.1 million from September 30, 2011. Page 4 December 31, 2011 September 30, 2011 June 30, 2011 March 31, 2011 December 31, 2010 NET CHARGE-OFFS (in thousands) $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential construction Residential land Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction (3
